119 F.3d 794
BERKELEY COMMUNITY HEALTH PROJECT;  CopWatch;  ChrisStanley;  Green Party;  Toni Catano, Plaintiffs-Appellees,v.CITY OF BERKELEY;  Shirley Dean, Mayor;  Daschel Butler,Chief of Police, Defendants-Appellants.
No. 95-16060.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Dec. 9, 1996.Decided July 17, 1997.

Manuela Albuquerque, City Attorney (argued), Matthew J. Orebic, Deputy City Attorney, Bruce A. Soublet, Deputy City Attorney, Berkeley, CA, for defendants-appellants.
Alan L. Schlosser, ACLU Foundation of Northern California, San Francisco, CA (argued), Harry B. Bremond, Sara D. Harrington, Sandy L. Roth, Wilson, Sonsini, Goodrich & Rosati, Palo Alto, CA, James B. Chanin, Berkeley-Albany-Richmond-Kensington Chapter of the ACLU, Berkeley, CA, Osha Neumann, Berkeley, CA, for plaintiffs-appellees.
Walter A. Smith, Jr., Hogan & Hartson, Washington, DC, for amicus curiae National Law Center on Homelessness & Poverty.
Marcia Rosen, Lawyers' Committee for Civil Rights of the San Francisco Bay Area, San Francisco, CA, for amici curiae Coalition on Homelessness (San Francisco), American Jewish Congress, Californians for Justice, Committee in Solidarity with the People of El Salvador, Greenpeace, Guatemala News and Information Bureau and Lawyers' Committee for Civil Rights of the San Francisco Bay area.
Stephanie J. Finelli, Sacramento, CA, for amicus curiae Criminal Justice Legal Foundation.


1
H. Joseph Escher, III, Howard, Rice, Nemorovski, Canady, Falk & Rabkin, San Francisco, CA, for amicus curiae American Alliance for Rights & Responsibilities.


2
John G. Barisone, Atchison, Anderson, Hurley & Barisone, Santa Cruz, CA, for amici curiae California cities and counties.


3
Thomas F. Gede, Special Assistant Attorney General, Sacramento, CA, for amicus curiae State of California.


4
Appeal from the United States District Court for the Northern District of California;  Claudia Wilken, District Judge, Presiding.  D.C. No. CV 95-0665 CW.


5
Before:  BROWNING, SKOPIL and FLETCHER, Circuit Judges.

ORDER

6
The City of Berkeley appeals the district court's decision to issue a preliminary injunction preventing the city from enforcing an ordinance regulating solicitation on city sidewalks.  See Berkeley Community Health Project v. City of Berkeley, 902 F. Supp. 1084, 1091 (N.D.Cal.1995).  After argument, the parties reached a settlement, and petitioned this court to dismiss the appeal pursuant to Fed.  R.App. P. 42(b).  We remanded to the district court for its approval of the settlement, which included the parties' request to vacate the preliminary injunction, dismiss the action with prejudice, and award attorney's fees.  The district court agreed to the parties' requests.  Because the district court has vacated its preliminary injunction, this appeal is dismissed as moot.  Costs shall be allocated pursuant to the terms of the stipulation.  A certified copy of this order, sent to the district court, shall act as and for the mandate of this court.


7
DISMISSED.